Elliott, J.
The appellees vigorously maintain that we can not consider any of the questions discussed by appellant, for the reason that it does not affirmatively appear that all of the evidence is in the record. It is true that the evidence is not shown to be all in the bill, and it is also true that the case can not be fully considered, or properly decided, without an examination of the entire evidence, and the contention of appellees must, therefore, prevail.
Judgment affirmed.
Petition for a rehearing overruled.